Citation Nr: 1518371	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2009, for service connection for an anxiety disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2013 rating decision increased the rating for service-connected anxiety disorder to 30 percent disabling, effective June 29, 2009.

The Board notes that the medical evidence reflects multiple psychiatric diagnoses, including anxiety and PTSD.  In this regard, the Board also notes that service connection was granted for an anxiety disorder in the August 2010 rating decision.  Subsequent correspondence from the Veteran and his representative was unclear as to whether he wished to continue his claim for service connection for PTSD.  In December 2014, the Board requested that the Veteran's representative clarify whether he wished to pursue his appeal for service connection for PTSD.  In correspondence dated in January 2015, the Veteran's representative responded that "the answer was both yes and no."  A subsequent February 2015 memorandum further clarified that the claim was not withdrawn.  

Although all psychiatric disorders, with the exception of eating disorders, are evaluated pursuant to VA's General Rating Formula for Mental Disorders, a veteran may receive a single evaluation that encompasses overlapping symptoms of his service-connected psychiatric diagnoses.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. 4.14.  Therefore, affording the Veteran every benefit of the doubt, the Board will consider his appeal of the denial of service connection for PTSD.   

The issue of entitlement to an increased initial disability rating for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's October 25, 2007, claim for service connection for PTSD, when combined with VA examination reports and VA and private treatment records during the pendency of the claim, reasonably raises the issue of service connection for a psychiatric disorder, to include an anxiety disorder.  

2.  In a June 2008 rating decision, the RO denied the Veteran's claim for service connection for PTSD; however, new and material evidence was received by the RO within one year of the rating decision, so it remained pending.  

3.  The Veteran has pursued his claim of service connection for a psychiatric disorder continuously since he filed his original claim on October 25, 2007.  

4.  The most probative evidence of record shows that the Veteran does not have a current PTSD diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 25, 2007, for the grant of service connection for an anxiety disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(b), 3.158, 3.160, 3.400 (2014).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for service connection for PTSD, the Veteran was afforded a letter in November 2009.  Although the letter advised the Veteran that new and material evidence was necessary to reopen his claim for service connection, it further described the evidence necessary to substantiate the claim and fully satisfied the duty to notify provisions.  

As to the claim for an earlier effective date, the issue arises from disagreement with the effective date assigned upon the grant of service connection for an anxiety disorder in the August 2010 rating decision.  In this regard, the Court has held that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA mental health examinations in June 2010 and December 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim for service connection for PTSD.  The reports, in aggregate, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Thus, VA's duty to assist has been met.
Analysis

Earlier Effective Date Claim

Generally, the effective date of compensation based on an original claim (received beyond one year after discharge) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

Until the expiration of the one year period following a decision, the decision is not final and must be considered pending.  38 C.F.R. § 20.302.  A Veteran has a right to consideration of all relevant evidence submitted in connection with his/her claim.  38 C.F.R. § 3.103(d).  Regulations provide that where new and material evidence is received within one year of a decision, the newly submitted evidence must be considered as part of the pending claim.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute "informal claims" for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

The Veteran's original claim for service connection for a psychiatric disorder, identified as PTSD, was received by the RO on October 25, 2007.  

The RO denied the Veteran's original claim for service connection for PTSD in a June 2008 rating decision on the basis that no stressor information had been submitted.  That same month, the RO notified the Veteran of the rating decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  

The Veteran submitted a request for reconsideration of his claim for service connection for PTSD, received October 6, 2008, along with information regarding his alleged stressors.  In November 2008, he submitted private treatment records indicating treatment for psychiatric symptoms since April 2004.  In December 2008, the Veteran responded to additional VA requests for more information regarding his alleged stressors.  

The RO again denied his claim for service connection for PTSD in a March 2009 rating decision, on the basis that new and material evidence had not been submitted.  

The Veteran subsequently submitted another claim for service connection for PTSD, received June 29, 2009, as well as additional treatment records submitted within one year of the March 2009 rating decision.  A June 2010 VA examiner opined that the Veteran's diagnosed anxiety disorder was partially related to his Vietnam stressors.  

The August 2010 rating decision granted service connection for an anxiety disorder, effective June 29, 2009, the date his most recent application was received.  

The Veteran and his representative contend that service connection for an anxiety disorder should be effective prior to June 29, 2009.  The Veteran specifically alleges that service connection for his anxiety disorder should be effective from the date of his initial claim for service connection for PTSD.  

In this case, the Veteran filed his initial claim for service connection for PTSD on October 25, 2007.  Although a June 2008 rating decision denied service connection for PTSD, the Veteran essentially expressed disagreement with that decision, asking for a reconsideration and additional evidence was obtained within one year of that decision.  Likewise, while the March 2009 rating decision continued to deny service connection for PTSD on the basis that new and material evidence had not been submitted, the Veteran continued to express his disagreement with the determination, submitting another claim and additional evidence within one year of that decision.  The evidence shows that he continuously pursued the claim since he filed his original claim and submitted new and material evidence within one year of the June 2008 rating decision and the March 2009 rating decision.  Consequently, the Board finds that the June 2008 and March 2009 rating decisions are not final and the Veteran's claim has been pending since October 25, 2007 (the date of his initial claim for service connection for PTSD).  

Here, entitlement arose with the treatment for psychiatric symptoms in April 2004.  As the date of receipt of the original claim, October 25, 2007, is later than the date entitlement arose, the date of receipt controls in assignment of the effective date of the grant of service connection in this case.  38 C.F.R. § 3.400(b)(2)(ii).  In this respect, although a medical opinion etiologically linking the Veteran's diagnosed anxiety disorder to his service was not received until the June 2010 VA examination, the lack of the etiological link at the time of claim filing is not fatal.  Entitlement to service connection arises with manifestations, not diagnosis, of a disability and filing of a claim for benefits.  DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011).  Although the Veteran initially characterized his claim as one for PTSD, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. 1, 5.  The medical evidence of record shows that, at the time the Veteran filed his original claim, he was seeking service connection for, and receiving treatment for, symptoms of a diagnosed anxiety disorder that were ultimately etiologically linked to his service.  Thus, the Veteran's claim for PTSD, which was subsequently diagnosed and service connected as an anxiety disorder, was initially filed on October 25, 2007.  Resolving reasonable doubt in favor of the Veteran, the Board finds that manifestations of an anxiety disorder were present at the filing of the October 25, 2007, claim for service connection for a psychiatric disorder claimed as PTSD.  The Board concludes that the criteria for an effective date of October 25, 2007, for the grant of service connection for an anxiety disorder are met.  38 C.F.R. § 3.400(b).

Service Connection for PTSD

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  See also 38 C.F.R. § 3.304(f)(2) (combat service provisions pertaining to PTSD).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses.  

Post-service VA and private treatment records reflect assessments of major depression with documented symptoms of anxiety since April 2004, and assessed anxiety since March 2007.  An October 2007 VA mental health initial evaluation first contained an assessment of PTSD.  Subsequent VA treatment records continue to show assessments of PTSD.  

In June 2010, the Veteran underwent a VA examination conducted by a psychologist.  The examiner concluded that the Veteran's symptoms did not meet the full criteria for a PTSD diagnosis and noted that he did not meet the full avoidance criteria.  The examiner noted that there was no evidence of detachment, estrangement, emotional numbing or diminished interest in activities and that the Veteran was socially active, sustaining close family relationships and maintaining friendships.  

A subsequent VA psychiatric examination conducted in December 2012, also indicated that the Veteran had only one diagnosed mental disorder, anxiety disorder.  

Service connection is not warranted for PTSD.  A diagnosis of PTSD is not shown in service treatment records.  Although the June 2010 and December 2012 VA examiners opinions that the Veteran did not meet the criteria for a diagnosis of PTSD, and that he had only one diagnosed disability, anxiety disorder, are at odds with VA treatment records indicating diagnoses of PTSD, the Board finds the June 2010 VA examiner's opinion most probative as it is supported by adequate rationale and based on the professional judgment of the psychologist and an in-person evaluation of the Veteran.  In contrast, the VA treatment records do not provide detailed rationale for the assessments that the Veteran met the criteria for a diagnosis of PTSD.  

In sum, the preponderance of the evidence is against the claim of service connection for PTSD; there is no doubt to be resolved; and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An earlier effective date of October 25, 2007, for the grant of service connection for an anxiety disorder is granted, subject to the law and regulations governing the payment of VA monetary benefits.  

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran was last afforded a VA examination in December 2012 for his service-connected anxiety disorder.  In a May 2013 informal presentation, his representative indicated that the Veteran continued to believe his anxiety disorder was more severe than the current evaluation and requested he be afforded another VA examination, conducted by another examiner, if possible.  

Although the Veteran was provided a VA examination just over two years ago, he believes that the examiner did not adequately assess all his symptoms associated with his service-connected anxiety disorder.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability, as earlier VA treatment records indicate GAF scores associated with serious impairment.  As such, this matter must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his service-connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The December 2012 VA examiner noted that the Veteran was receiving ongoing VA mental health treatment at the time of the examination.  However, VA treatment records since December 2009 have not been associated with the claims file.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, including from the Chicago VA Medical Center, since December 2009.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected anxiety disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's anxiety disorder must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).  The examiner must also detail all current functional impairment from the Veteran's anxiety disorder, to include any impact on occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


